TONE, Circuit Judge, with whom PELL and BAUER, Circuit Judges, join
(dissent-
ing).
I agree with the majority’s statement of the governing legal principles. My only disagreement is in the reading of plaintiff’s charge filed with the EEOC, which is quoted in full in the majority opinion. The reader of these opinions can judge for himself whether the present challenges to defendant’s recruitment and promotion practices, including testing, pay scale, and job-qualification standards (see 522 F.2d at 1240 n. 9), are “like or reasonably related to the allegations of the [EEOC] charge and growing out of such allegations.” * See Danner v. Phillips Petroleum Co., 447 F.2d 159, 162 (5th Cir.1971). It appears to me that plaintiff made it clear she was not complaining about such practices when she said in her EEOC charge:
“I have worked for Blue Cross and Blue Shield approximately 3 years during which time I [had] no problem until May 1970 when I got my natural hair style.”
I can find nothing elsewhere in the charge that contradicts or qualifies this statement and nothing that suggests a pattern and practice charge based on race or sex. (I attach no significance to the failure to check the box marked “Sex.”) She seems to me to be saying that after three years of employment about which she has no complaints she had her hair styled in an Afro fashion, and was unfairly treated because of that. If the relatedness or growing-out-of requirement is to be abolished, I would have no objection. I cannot agree, however, that if there is to be such a requirement it has been satisfied with respect to the pattern and practice charges described above.

 I do not include among the allegations which are not supported by the charge the one to the effect that black employees were required to observe white hair styles and dress styles (item b in footnote 9, 522 F.2d at 1240-1241), which I think does satisfy the Danner test.